MARY'S OPINION HEADING                                           








                                                NO.
12-07-00404-CV
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER,
TEXAS
§                      APPEAL FROM THE 
IN
THE INTEREST OF
§                      COUNTY COURT AT LAW
C.M.,
A CHILD
§                      HOUSTON COUNTY, TEXAS
                                                                                                                                                           

MEMORANDUM
OPINION
PER
CURIAM
            This appeal is being dismissed for want of jurisdiction
pursuant to Texas Rule of Appellate Procedure 42.3(a).  The trial court’s judgment was signed on
April 12, 2007.  Under rule of appellate
procedure 26.1(a), unless Appellant timely filed a motion for new trial or
other postjudgment motion that extended the appellate deadlines, his notice of
appeal was due to have been filed “within 30 days after the judgment [was]
signed,” i.e., May 14, 2007. 
            Appellant filed his notice of appeal on October 31, 2007,
but did not file a motion for new trial. 
Because the notice of appeal was not filed on or before May 14, 2007,
the notice was untimely filed and this court has no jurisdiction to consider
the appeal.
            On October 31, 2007, this court notified Appellant
pursuant to Texas Rule of Appellate Procedure 42.3(a) that his notice of appeal
was untimely.  Appellant was further
informed that unless the record was amended on or before November 13, 2007 to
establish the jurisdiction of this court, the appeal would be dismissed.  This deadline has passed, and Appellant has
neither shown the jurisdiction of this court or otherwise responded to its
October 31, 2007 notice.1




            Because this court is not authorized to extend the time
for perfecting an appeal except as provided by
Texas Rules of Appellate Procedure 26.1 and 26.3, the appeal is dismissed
for want of jurisdiction.  See
Tex. R. App. P.  42.3(a). 

            Opinion delivered November 30, 2007.
            Panel consisted of Worthen, C.J., Griffith, J., and Hoyle,
J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)




1 The
materials received in this appeal include a copy of a letter to the Houston
County District Clerk by which Appellant transmitted his notice of appeal and a
request for findings of fact and conclusions of law.  As a general rule, a request for findings of
fact and conclusions of law must be filed within twenty days of the date the
judgment was signed.  Tex. R. Civ. P. 296.  Appellant did not file his request within the
prescribed time frame.  In a contested
child support case, the request for findings of fact and conclusions of law may
be made orally during the hearing or in writing, filed not more than ten days
after the hearing.  Tex. Fam. Code Ann. § 154.130(a)
(Vernon Supp. 2007).  Because Appellant
did not respond to our October 31, 2007 notice, we assume that this subsection
is not applicable here.